UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 20cr179-10 (DLC)

-VO- : ORDER

 

DAVID URO,

Defendant.

DENISE COTE, District Judge:

It is hereby

ORDERED that a conference to discuss the proposed deferred
prosecution agreement is scheduled to occur on June 30, 2021 at
2:00 PM. Due to the COVID-19 pandemic, the defendant may have
the option of appearing in court or through a videoconference.
Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
question by 12:00 PM on June 28, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

Tf the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECF the written
consent form attached to this Order if it is feasible to do so.

Dated: New York, New York
June 23, 2021

faut ly

DE NISE COTE
United States District Judge

 

 
